Scott, J.
On the general issue, in an action of assumpsit, the Court refused to hear evidence, on the part of the defendant^ of a failure of consideration. By pur statute, regulating the practice in suits at law, the defendant is aúthorised to allege the want or failure of consideration, by special plea. R. C. 1824, p. 295 (1). Prior to the statute, evidence of that fact could have been given on the general issue. The statute is cumulative, and does not take away the fight which existed prior to its enactment.
Per Curiam.
The judgment is reversed with costs.

 Accord. R. C. 1831, p. 405.